Citation Nr: 0504136	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sinusitis with rhinitis and sinus headaches.  

2.  Entitlement to an initial compensable rating for meniscal 
tear of the right knee.  

3.  Entitlement to an initial compensable rating for urethral 
stricture.  

4.  Entitlement to service connection for allergies.  

5.  Entitlement to service connection for lumbar spine 
disability.  

6.  Entitlement to service connection for bilateral 
varicocele.  

7.  Entitlement to service connection for gastroenteritis.  

8.  Entitlement to service connection for dysphagia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1998.  He also had prior active service of three months and 
nine days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 2001, the case was transferred to the 
Winston-Salem, North Carolina RO, which is presently handling 
the current appeal.

In November 2004, a videoconference hearing was conducted by 
the undersigned acting Veterans Law Judge.  A transcript of 
this hearing is of record.

The Board notes that during the November 2004 videoconference 
hearing and in a November 2004 signed statement, the veteran 
withdrew the issues of entitlement to an initial compensable 
evaluation for hemorrhoids and entitlement to service 
connection for thoracic spine disability from appellate 
status.  See 38 C.F.R. § 20.204 (2004).

The Board also notes that in a November 2004 letter, the 
veteran indicated that he wished to file a new claim for 
increased evaluations for hearing loss and tinnitus.  As 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The Board notes that there is nothing in the record that 
satisfies the notification requirements of the VCAA and the 
implementing regulations. 

Furthermore, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.

During the November 2004 videoconference hearing, the veteran 
testified that he received treatment at the Denver, Colorado 
VA Medical Center (VAMC) from 1999 to 2000.  There is no 
indication that the RO requested copies of all the veteran's 
pertinent treatment records from the Denver VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

Moreover, during the November 2004 videoconference hearing, 
the veteran put VA on notice of certain private treatment 
records-specifically, records of treatment for dysphasia from 
Dr. Ford at Boone Regional Medical Center dated in 2004-but 
did not provide the appropriate Authorization and Consent 
Form for VA to request and obtain these records.  The Board 
finds that the RO should request the veteran to complete 
authorizations for a release of information from Boone 
Regional Medical Center and Dr. Ford, as well as any others 
he wishes to add to the list.  Thereafter, the RO should 
request medical records from all providers and facilities for 
which the veteran provides releases, notwithstanding any 
individual efforts the veteran may have taken to obtain such 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

With regard to the claim for an initial compensable rating 
for meniscal tear of the right knee, the Board has determined 
that the report of the veteran's most recent VA orthopedic 
examination in June 1999 is not adequate for rating purposes 
because it does not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 (2004).  Specifically, 
the examiner did not assess functional impairment due to 
pain, incoordination, weakened movement and excess 
fatigability in terms of additional degrees of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, after obtaining up-to-date treatment records, the 
RO should schedule the veteran for a new VA examination.  

With regard to the veteran's service-connected sinusitis with 
rhinitis and sinus headaches and his service-connected 
urethral stricture, the veteran testified during the November 
2004 videoconference hearing that these disabilities have 
gotten worse since his most recent (1999) VA examination.  
Therefore, after obtaining up-to-date treatment records, the 
RO should schedule the veteran for new VA examinations.

With regard to the veteran's claim for service connection for 
allergies and lumbar spine disability, service medical 
records note treatment for allergies, back spasms, low back 
strain and low back pain.  A June 1999 VA examination report 
notes diagnoses of allergies and chronic lumbosacral strain.  
The examiner failed to provide etiology opinions with respect 
to the veteran's allergies and chronic lumbosacral strain.  
Therefore, the RO should schedule the veteran for new 
examinations.

Accordingly, in view of the foregoing, the case is hereby 
REMANDED to the RO (via the AMC in Washington, DC) for the 
following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should provide the veteran 
with forms to authorize the release of 
medical records.  Specifically, the RO 
should request that the veteran complete 
and sign authorizations for release of 
information from Boone Regional Medical 
Center and Dr. Ford, as well as any other 
source of information about the 
disabilities at issue.  Each 
authorization should include the complete 
address for the doctor or medical 
facility and the approximate dates of 
treatment.  

3.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should request medical records 
from all providers and facilities for 
which the veteran provides releases.  In 
addition, the RO should request medical 
records from the Denver VA Medical Center 
dated from 1999 to 2000.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected meniscal tear of the right 
knee.  The veteran should be properly 
notified of the examination and of the 
consequences of his failure to appear.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies, including X-rays, 
should be performed.  

The examiner should undertake range of 
motion studies of the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the right knee locks and if so the 
frequency of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the veteran's ability to work and 
provide the supporting rationale for this 
opinion.

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected urethral stricture.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examiner should express an opinion as 
to whether the veteran's disability 
causes urine leakage, frequency, or 
obstructed voiding that

a)  requires the wearing of absorbent 
materials which must be changed less than 
2 times per day;

b)  requires the wearing of absorbent 
materials which must be changed 2 to 4 
times per day;

c)  requires the use of an appliance or 
the wearing of absorbent materials which 
must be changed more than 4 times per 
day;

d)  causes daytime voiding intervals of 
less than one hour, or; awakening to void 
five or more times per night; or

e)  causes urinary retention requiring 
intermittent or continuous 
catheterization.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected urethral stricture on 
the veteran's ability to work and provide 
the supporting rationale for this 
opinion.

6.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected sinusitis with rhinitis and 
sinus headaches, as well as to ascertain 
the etiology of any existing allergies 
(as distinguished from service-connected 
sinusitis with rhinitis and sinus 
headaches).  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

The examiner is requested to discuss the 
number of non-incapacitating and 
incapacitating (one that requires bed  
rest and treatment by a physician) 
episodes of sinusitis experienced by the 
veteran per year based on consideration 
of a history taken in conjunction with 
the examination and review of the claims 
file.  The examiner should specifically 
note whether, and how often, the veteran 
has required prolonged (lasting four-to-
six weeks) antibiotic treatment and also 
identify the presence and degree of any 
headaches, pain, purulent discharge, 
osteomyelitis and/or crusting.  The 
examiner should note the presence or 
absence of polyps and the percent of 
obstruction, if any, in each nasal 
passage.   The examiner should also 
provide an opinion concerning the impact 
of the sinusitis with rhinitis and sinus 
headaches on the veteran's ability to 
work.

With respect to any allergies (as 
distinguished from service-connected 
sinusitis with rhinitis and sinus 
headaches) found to be present, the 
examiner is requested to indicate whether 
the allergies are considered seasonal in 
nature.  For those allergies that are not 
seasonal, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not the disability is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by service-connected 
sinusitis with rhinitis and sinus 
headaches.  

The rationale for all opinions expressed  
must also be provided.

7.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
diagnosed lumbar spine disability.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should render an opinion for 
the record as to whether it is at least 
as likely as not that any currently-
diagnosed lumbar spine disability is 
related to the veteran's military 
service.  The examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a typewritten 
report.  

8.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering any additional 
examinations deemed necessary.

9.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

10.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K.R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


